Citation Nr: 0410246	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for residual scarring from 
shell fragment wounds of the left chest wall and left thigh.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to the assignment of a higher evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 1964 
and from June 1965 to July 1968.

By a decision entered in November 2000, the Board of Veterans' 
Appeals (Board), in pertinent part, denied the veteran's claim for 
a compensable evaluation for residual scarring from shell fragment 
wounds to the left chest wall and left thigh.  The veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court), and the parties to the appeal filed a 
"Joint Motion for Partial Remand, and to Stay Further Proceedings" 
(Joint Motion) in March 2001.  The parties agreed that the Board's 
decision should be vacated, and the matter remanded, so that (1) 
the veteran could be afforded an examination concerning his shell 
fragment wound residuals, and (2) the Board could consider the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  By Order dated in 
April 2001, the Court granted the Joint Motion, vacating that part 
of the Board's November 2000 decision and remanding the matter for 
further adjudication.

In June 2002, the Board ordered internal development of the 
veteran's shell fragment wound claim, to include an examination.  
The requested examination was conducted in October 2002, and a 
report was obtained.  However, in May 2003, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation which had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Accordingly, and because neither the veteran nor his 
representative had waived the right to have the RO consider the 
report of the October 2002 examination in the first instance, the 
Board remanded the matter to the RO in June 2003.  The RO 
undertook further action on the claim, and the case was returned 
to the Board in February 2004.


REMAND

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

When the Board remanded this case to the RO in June 2003, the 
Board requested, among other things, that if the benefit sought 
with respect to the veteran's shell fragment wounds remained 
denied, he and his representative were to be provided a supplement 
statement of the case (SSOC).  The SSOC was to include a 
"discussion of all pertinent regulations (including the VCAA)."

Unfortunately, the requested development has not been completed.  
Although the RO did issue the veteran a SSOC in August 2003, the 
SSOC does contain any discussion of the VCAA.  Nor does it contain 
any citation to, or discussion of, the amended criteria employed 
in evaluating scars.  See Schedule for Rating Disabilities; the 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002), corrected at 67 Fed. 
Reg. 58,448 (Sept. 16, 2002).

Further, the Board notes that by its November 2000 disposition 
(referenced in the Introduction, above), three other of the 
veteran's claims were remanded to the RO for additional 
development: (1) entitlement to service connection for hearing 
loss; (2) entitlement to service connection for tinnitus; and (3) 
entitlement to the assignment of a higher evaluation for PTSD, 
currently evaluated as 50 percent disabling.  To date, the RO has 
not taken any action on the Board's directives with respect to 
those three claims.
 
The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by the 
Board in this case has not been fully completed, another remand is 
now required.  38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  The RO should schedule an audiology examination.  Any 
necessary tests and studies should be performed.  The examiner 
should review the veteran's records and express an opinion as to 
whether the veteran has tinnitus or a hearing loss as defined by 
VA and, if so, whether it is at least as likely as not (i.e. 
whether it is 50 percent or more probable) that the disorders are 
related to his military service.  If this cannot be medically 
determined without resorting to mere conjecture, this should be 
commented upon in the report.  The report should contain the full 
rationale for all opinions expressed.  The veteran's claims folder 
should be available to the examiner.

3.  After the development requested above has been completed to 
the extent possible, the RO should again review the veteran's 
claim for a compensable rating for residual scarring from shell 
fragment wounds of the left chest wall and left thigh and his 
claims for service connection for hearing loss and tinnitus.  If 
any of those claims remains denied, the veteran and his 
representative should be furnished an SSOC.  The SSOC should 
contain, among other things, a citation to, and discussion of, 38 
C.F.R. § 3.159 and the current and former criteria employed in 
rating disorders of the skin.  The veteran and his representative 
should be given an opportunity to respond thereto.

4.  The RO should issue a statement of the case (SOC) concerning 
the evaluation of the service-connected PTSD - which should phrase 
the issue in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran and his representative should be given the 
opportunity to respond thereto.  The veteran is hereby notified 
that he must file a substantive appeal in response to the SOC to 
complete his appeal as to this issue.

Thereafter, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the veteran 
until he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure clarifying 
data and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2003).



